Citation Nr: 9910839	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for status post removal 
of keratinizing squamous cell carcinoma of the anterior 
thorax, claimed a result of ionizing radiation exposure.  

2. Entitlement to service connection for reduction of 
testicle size and sexual dysfunction, claimed a result of 
ionizing radiation exposure.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter comes to the Board of Veterans' Appeal (Board) 
from an August 1996 rating decision, in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for PTSD.  In subsequent rating actions, in 
September 1996 and February 1997, service connection was 
denied for a skin disorder and a testicle disorder, 
respectively, due to radiation exposure.  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
demonstrating testicle atrophy or an organic basis for sexual 
dysfunction.  

2.  He underwent procedures for excision of squamous cell 
carcinoma in 1986, without recurrence.  

3.  The veteran was exposed to radiation in service; however, 
the type and dosage was not consistent with the development 
of squamous cell carcinoma.  

4.  The veteran's current PTSD is shown to be likely the 
result of stressors in service.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim with 
regard to the issue of entitlement to service connection for 
reduction of testicle size and sexual dysfunction.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Keratinizing squamous cell carcinoma is not due to 
radiation exposure in service.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1998).  

3.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records were apparently destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  Available for review is the examination conducted in 
August 1952, upon the veteran's release from active duty.  At 
that time, no pertinent abnormalities were reported.  No DA 
Form 20 was available, nor were there any records of the 
Surgeon General's Office.  

A review of the records available in the claims folder 
indicates that the veteran served as a military policeman.  
He was assigned to Korea, where he was awarded the Korean 
Service Medal with three bronze service stars.  

Of record are reports of treatment afforded the veteran at a 
private medical facility.  In a December 1983 treatment note, 
the veteran indicated that he was tense and irritable, and 
that he was not sleeping well.  The diagnosis was 
hypertension and situational anxiety.  Pathological testing 
conducted showed the presence of intradermal nevi on both 
sides of the face, dermatofibroma, and findings consistent 
with keratinizing squamous carcinoma.  

Also available for review are reports of treatment and 
examination at a VA facility.  In a March 1995 examination, 
the veteran gave a history of radiation exposure.  He stated 
that he had one skin cancer removed from his chest, and that 
there was a skin disorder of the lip that might have been the 
result of the radiation exposure.  On examination, it was 
noted that he served in combat in Korea and had several long 
standing symptoms of PTSD, such as sleep disorders, 
hypervigiliance, irritability and recurrent memories of 
combat scenes.  He was referred for psychiatric evaluation, 
at which time he gave a history of combat exposure in 
service.  The assessment was PTSD, and he received followup 
treatment for that disorder.  On treatment later in March 
1995, the assessment included nevus of the lower lip; history 
of skin cancer (removed); and PTSD, under medical care.  

On VA medical examination in June 1996, the veteran reported 
a decrease in the size of his testicles over the past two 
years, attributing this to his radiation exposure.  It was 
reported that he had no symptoms relative to the above 
complaint, and none as far as his prostate was concerned.  
Examination of the abdomen and prostate were negative, with 
no masses or areas of tenderness.  The genitalia were 
reported to be "normal adult male."  The diagnosis was no 
genitourinary disease.  

At that time, the veteran also underwent a VA general 
surgical consultation.  He reported the radiation exposure in 
service, and stated that had a lesion removed from his chest 
in 1986, which turned out to be squamous cell carcinoma.  He 
had no other skin cancers, but has supersensitive skin.  He 
further stated that he has recently become impotent, and had 
discomfort in his testicles.  Examination of the chest showed 
scarring, which was well healed.  There was no recurrence of 
the skin cancer reported.  No axillary nodes, supraclavicular 
nodes, or other skin lesions were reported.  The final 
diagnosis was removal of squamous cell carcinoma of the 
anterior chest wall.  The question of whether the etiology of 
this condition was due to radiation exposure is difficult to 
answer.  

The veteran further underwent VA psychiatric examination at 
that time.  He reported that he served in Korea in the war 
zone, assigned to the 24th Infantry Division.  He indicated 
he was a combat military policeman.  His job involved 
capturing prisoners and dealing with dead bodies.  He stated 
that he was shot at several times.  In one incident, the 
enemy slipped through his lines, killing 15 soldiers who were 
right behind him.  He did not know this had happened until 
morning time.  On examination, he reported poor sleep along 
with nightmares.  He also reported mood changes and 
irritability.  Startle reaction was also present.  After 
reviewing the findings on examination, the diagnosis was 
PTSD.  

Of record is an August 1996 report from the Defense Special 
Weapons Agency (the successor to the Defense Nuclear Agency).  
Records reviewed by that agency demonstrate that the veteran 
was present at Operation TUMBLER-SNAPPER, an atmospheric 
nuclear test conducted in 1952.  At that time, he was 
reported to be a heavy equipment repairman assigned to a 
Military Police (MP) Battalion.  A careful search of the 
dosimetry data reportedly revealed a recorded dose of 0.015 
rem gamma for the veteran.  A scientific dose reconstruction 
indicated that he would have received an additional probable 
dose of .13 rem gamma.  Thus, his total dose (0.145 rem 
gamma) was described as having an upper bound of 0.2 rem 
gamma.  A scientific dose reconstruction indicated that due 
to the distance of the veteran's unit from ground zero, he 
had virtually no potential for exposure to neutron radiation.  
It was further reported that internally deposited 
radioisotopes in the body at levels associated with those 
experienced at atmospheric nuclear testing would present 
minimal doses to the skin, and there is no evidence to 
suggest that skin cancer is associated with radiation doses 
(external or internal) at the levels received by participants 
in atmospheric nuclear testing.  An elevated incidence of 
skin cancer was reported to not be indicated as a consequence 
of radiation exposure to nuclear test participants.  

The veteran provided information in a September 1997 letter 
with regard to the stressors in service.  He stated he was 
involved in offensives in 1951.  He stated he dealt with a 
pile of American bodies approximately eight feet high.  Some 
of the bodies were in body bags and some were in what was 
left of their uniforms.  He stated he also escorted combat 
vehicles to the front line.  While he was unsure of the 
dates, the operations were continuous.  He noted that the MP 
Company, consisting of 200 soldiers, serviced the entire 
division.  He indicated that he drove in an open jeep while 
armor vehicles were "buttoned up."  He stated he took three 
prisoners in June 1951.  

The RO obtained information from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), including 
Command Reports from the 24th Infantry Division.  In a May 
1951 report, it was indicated that the MP unit posted signs 
over 10,000 miles of road since the Division's arrival in 
Korea.  It was also noted that the section processed 
prisoners of war.  During February 1951, the MP Company 
processed 30 prisoners, and in May 1951, the Company 
processed 31 prisoners.  No reports of infiltration or 
evacuation of dead bodies was reported.  

The VA afforded the veteran a psyciatric examination in July 
1998.  He indicated that he continued to live with his wife, 
and stated that he had constant moderately severe psychiatric 
symptoms since returning from Korea.  He stated that the 
symptoms were marginally improved on medication.  He reported 
recurrent and intrusive distressing recollections, 
nightmares, and occasional flashbacks.  He made efforts to 
avoid activities or situations that could arouse 
recollections of Korea.  The stressor information, the 
examiner concluded, was carefully detailed in correspondence 
from the veteran in the claims folder.  The stressors 
included seeing dead U.S. soldiers "piled up like cord 
wood," duties escorting tanks, and being fired upon while he 
was in a jeep.  The examiner found that all diagnostic 
criteria to establish a diagnosis for PTSD were fully met.  
The diagnosis was PTSD.  

II.  Analysis

A.  Service connection for claimed testicle disorder and skin 
disorder,
due to radiation exposure

The veteran has contended that a reduction in testicle size 
with sexual dysfunction, along with keratinizing squamous 
cell carcinoma, is the result of radiation exposure in 
service.  For the veteran to prevail on this claim, he must 
demonstrate that there is a present condition, and that the 
condition is the result of his exposure to radiation in 
service.  

Considering first the issue of entitlement to service 
connection for a claimed testicle disorder with sexual 
dysfunction, the Board has noted that the veteran has 
contended that he noticed some decrease in the size of his 
testicles, along with impotency.  He argued that this was the 
result of radiation exposure.  However, a review of the 
findings on VA medical examination in June 1996 do not show 
that the testicles were at all abnormal.  No organic basis 
for impotency was shown on examination.  As a threshold 
requirement for a well-grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In the absence of any medical findings demonstrating 
testicle atrophy or impotence, the Board concludes that the 
veteran's claim in this regard is not plausible, and hence 
must be denied.  

Turning to the issue of entitlement to service connection for 
the squamous cell carcinoma, the Board notes that the veteran 
required excision of this carcinoma in 1986 without 
recurrence.  He contends that the carcinoma is the result of 
radiation exposure during service.  Under the provisions of 
38 C.F.R. § 3.311, service connection may be granted for skin 
cancers should they manifest five years or more after 
exposure.  The evidence of record indicates that the veteran 
was involved in OPERATION TUMBLER-SNAPPER in 1952.  Hence, to 
the extent that he was exposed to radiation and has a current 
disorder considered to be a radiogenic disorder which 
manifested more than five years after the exposure, his claim 
for service connection must be considered plausible.  

The Board must now determine if the post service skin cancer 
was the result of radiation exposure.  In making this 
determination, the Board must consider certain enumerated 
factors in 38 C.F.R. § 3.311(e).  These include the probable 
dose, in terms of dose type, rate and duration as a factor in 
inducing the disease; the relative sensitivity of the 
involved tissue to induction, by ionizing radiation, of the 
specific pathology; the veteran's gender and pertinent family 
history; the veteran's age at time of exposure; the time-
lapse between exposure and onset of the disease; and the 
extent to which exposure to radiation, or other carcinogens, 
outside of service may have contributed to development of the 
disease.  

In this regard, the Board has considered the August 1996 
report from the Defense Special Weapons Agency which 
concluded that the veteran would not have been exposed to 
neutron radiation.  Moreover, the radioisotopes would present 
minimal doses to the skin.  In summary, the aforementioned 
report concluded that there was no evidence to suggest that 
the veteran's skin cancer was associated with radiation doses 
at the levels incurred during the type of testing in which he 
was involved.  

The veteran is not shown to have any special scientific 
expertise in this area by way of education or experience; 
thus, while he is competent to report that he was exposed to 
radiation, the issue of the level of such exposure is a 
highly technical matter, and hence outside of the range of 
his competence.  Moreover, the effect of this radiation, and 
the etiology of the skin cancer is likewise beyond the 
veteran's expertise.  He has not provided any scientific or 
medical evidence to refute the conclusions reached by the 
Defense Special Weapons Agency.  In the absence of such 
evidence, the Board may only weigh against this expert 
testimony the veteran's unsupported conclusions.  
Accordingly, the Board concludes that the presumptions 
offered the veteran by the provisions of 38 C.F.R. § 3.311 
are rebutted, and, in the absence of evidence to the 
contrary, service connection for keratinizing squamous cell 
carcinoma is denied.  

B.  Service connection for PTSD

Service connection for PTSD requires the presence of three 
elements:  (1) a current clear diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the claimed stressor is related to 
combat, service department evidence that the veteran was 
engaged in combat or received the Purple Heart, Combat 
Infantryman Badge, or similar citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.   38 C.F.R. 
3.304(f) (1998).

On repeated examinations and treatment, PTSD has been 
diagnosed.  Hence, the Board concludes that the veteran has 
met the requirement that PTSD is present.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
nor the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet.App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet.App. at 98.  In Doran v. Brown, 6 Vet.App. 283, 290-91 
(1994), it was stated that "the absence of corroboration in 
the service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence." West, Zarycki 
and Doran cited a provision of the VA [MANUAL 21-1] which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part, . . . [C]orroborating evidence of a 
stressor is not restricted to service records, but may be 
obtained from other sources."  Since the MANUAL 21-1 October 
1995 revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet.App. at 395; Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).

The evidence of record does not indicate that the veteran had 
combat service under the provisions of 38 C.F.R. § 3.304 (f).  
In particular, he was not awarded any of the combat awards or 
citations so listed.  Moreover, the limited available service 
records do not support a conclusion that the veteran served 
in combat.  Therefore, the veteran's statements will be 
insufficient to verify the stressors, and instead the veteran 
must verify the stressors by other evidence.  

In this regard, the veteran has listed in-service stressors 
as being on convoys, processing prisoners of war, escorting 
combat vehicles while in open vehicles and taking enemy fire, 
moving piles of dead bodies, and having his position overrun 
by the enemy with numerous soldiers killed.  

This case was referred to the USASCRUR for verification.  The 
reports of the 24th MP Company indicate that during periods 
of heavy combat in Korea, the unit was responsible for 
processing prisoners of war, and placing signs on numerous 
roads throughout Korea.  There was no verification of the 
veteran actually moving dead bodies, or of any of his unit's 
positions being overrun with casualties.  

To the extent that the information from the USASCRUR verifies 
that the veteran was involved in operations consistent with 
prisoner of war processing and being fired upon by the enemy 
while driving and placing signs, the Board concludes that 
such in-service stressors have been verified.  Finally, for 
service connection to be granted for PTSD, it must be 
demonstrated that medical evidence of a causal nexus between 
the current symptomatology and the claimed in-service 
stressor.  In this regard, the Board has paid particular 
attention to the results of the July 1998 VA compensation 
examination.  The stressors noted on examination included 
escorting U.S. forces and coming under fire.  These stressors 
are consistent with those verified by the USASCRUR.  The 
examining physician concluded that the PTSD demonstrated on 
examination was the result of the stressors.  Thus, while the 
stressors listed on this examination included seeing U.S. 
soldiers "piled like cord wood," the Board concludes that 
there is at least a reasonable doubt the PTSD was found 
medically to be the result of verified stressors.  Resolving 
this doubt in the veteran's favor, service connection for 
PTSD must be granted.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a testicle disorder with sexual 
dysfunction or keratinizing squamous cell carcinoma, due to 
radiation exposure, is denied.  

Service connection for PTSD is granted.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 


